ORDER

PER CURIAM.
Defendant Exzanthanese N. Roberts appeals his conviction for murder in the second degree, Section 565.021 RSMo 1994 and armed criminal action in violation of Section 571.015 RSMo 1994. Defendant was sentenced to twenty-five years and five years, respectively, to run concurrently. In this consolidated appeal defendant appeals the denial of his Rule 29.15 motion, without an evidentiary hearing.
The judgments of conviction are affirmed. Rule 30.25(b). The denial of post-conviction relief is affirmed. Rule 84.16(b).